EXHIBIT 99.1 CPI Corp. news for immediate releaseFOR RELEASE JUNE 5, 2007 FOR FURTHER INFORMATION CONTACT: NAME Jane Nelson FROM CPI Corp. ADDRESS 1706 Washington Avenue CITY St. Louis STATE, ZIP Missouri, 63103 TELEPHONE (314) 231-1575 CPI CORP. ANNOUNCES 2007 FIRST QUARTER RESULTS Key Highlights: · First quarter EPS improved to $0.40 versus EPS of $0.29 in the prior year period · First quarter net sales declined approximately 3% to $57.8 million versus net sales of$59.7 million in the prior year period · Trailing twelve month adjusted EBITDA improved to $44.9 million in 2007 first quarter versus $42.2 million in the first quarter of 2006 · PCA Transaction receives Bankruptcy Court approval and is expected to close by late June St. Louis, MO, June 5, 2007 – CPI Corp. (NYSE-CPY) today reported earnings per share of $0.40 per diluted share for the 12-week first quarter ended April 28, 2007 compared to earnings per share of $0.29 per diluted share reported in the comparable quarter of fiscal 2006.Net income for the same periods increased to $2.6 million in 2007 from $1.8 million in 2006.Net income and related diluted earnings per share for the first quarter of 2007 were favorably impacted by$0.5 million and $0.09, respectively, resulting from a change in vacation policy impacting the 2007 first quarter. Net sales for the first quarter of 2007 declined $1.9 million, or approximately 3%, to $57.8 million from the $59.7 million reported in the first quarter of 2006.The 2007 first quarter sales performance was the result of an approximate 13% decline in sittings offset by an approximate 11% increase in average sale per customer sitting. The Company believes that the first quarter sittings decline is attributable to a range of factors including industry sittings declines and competitive pressures.Recent significant advancements in digital photographic technology have affected the industry in two important respects.First, new professional photographic technology has encouraged a number of new digital entrants to enter and expand in the marketplace over the past several years.Second, the continuing proliferation of amateur digital photography appears to be making customers more discerning and demanding and may be impacting overall portrait activity and visit frequency. The first quarter increase in average sale per customer sitting resulted principally from increased add-on sales of digitally enhanced and specialty portraits, portraits on CD, bundled collections of popular products and services and on-site printing, among others, as well as a mix shift toward higher-spending customers. Preliminary net sales for the first five weeks of the fiscal 2007 second quarter which ended June 2, 2007 represent an approximate 4% decline versus the comparable period ended June 3, 2006. Income from operations for the first quarter of 2007 was $4.1 million compared to the $3.1 million in the first quarter of 2006.The $1.0 million increase in income from operations is primarily the result of decreases in cost of sales, selling, general and administrative expenses, depreciation and amortization, and other charges and impairments of $0.7 million, $1.0 million, $0.8 million and $0.4 million, respectively, partially offset by a $1.9 million decline in sales. The decrease in cost of sales resulted principally from lower overall production levels as a result of declines in sittings, additional gains in labor productivity resulting from the continuing refinement of digital manufacturing processes, and an improved product mix. Selling, general and administrative expenses decreased primarily as a result of lower studio and corporate employment costs totaling $1.7 million and reduced host commissions of $0.3 million, partially offset by planned increases in advertising spending of $1.0 million related to more aggressive prospecting activities.Studio employment costs declined principally due to a focused initiative to improve labor scheduling and productivity.However, approximately $0.8 million of the decline in studio and corporate employment costs is attributable to a change in the Company’s vacation policy, which resulted in the reduction of vacation expense in fiscal 2007. The decrease in depreciation and amortization is principally attributable to reduced capital spending beginning in the fourth quarter of 2005 and continuing into the first quarter of 2007 following the significant digital investments made in 2004 and the first three quarters of 2005. PCA Acquisition Update On May 1, 2007, the Company entered into a definitive agreement to acquire substantially all of the operating assets of Portrait Corporation of America, Inc. (“PCA”) and its foreign and domestic affiliates for $100 million in cash, subject to certain closing adjustments, and the assumption of certain liabilities.PCA and certain of its direct and indirect subsidiaries are Chapter 11 debtors-in-possession before the United States Bankruptcy Court for the Southern District of New York. On June 4, 2007, the Bankruptcy Court issued an order approving a motion filed by PCA on May 4, 2007, seeking approval of the sale transaction.The Company previously announced the expiration of the waiting period under the Hart-Scott-Rodino Antitrust Improvement Act of 1976 on May 24, 2007. The acquisition is expected to close this month.The acquisition is expected to be funded from a refinancing of the Company’s existing Credit Agreement pursuant to an underwritten commitment.The closing of the refinancing is subject to definitive documentation and other customary closing conditions. PCA is the sole operator of portrait studios in Wal-Mart stores and supercenters in the U.S., Canada and Mexico.As of the current date, PCA operates 2055 studios worldwide, including 1696 in the U.S. and Puerto Rico, 249 in Canada, 105 in Mexico and 5 in the United Kingdom.During its most recently completed fiscal year ended January 28, 2007, PCA photographed over 5.6 million customers and generated sales of $292 million. # The Company will host a conference call and audio webcast on Wednesday, June 6, at 10:00 a.m. central time to discuss the financial results and provide a Company update. To participate on the call, please dial 888-260-4537 or 706-634-1012 at least 5 minutes before start time. The webcast can be accessed on the Company’s own site at www.cpicorp.com as well as www.earnings.com. To listen to a live broadcast, please go to these websites at least 15 minutes prior to the scheduled start time in order to register, download, and install any necessary audio software. A replay will be available on the above websites as well as by dialing 706-645-9291 or 800-642-1687 and providing confirmation code 2974044. The replay will be available through June 13, 2007by phone and for 30 days on the Internet. # CPI is a portrait photography company offering photography services in the United States, Puerto Rico and Canada through Sears Portrait Studios. The Company also operates searsphotos.com, the vehicle for the Company’s customer to archive, share portraits via email and order additional portraits and products. The statements contained in this press release that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, and involve risks and uncertainties. We try to identify forward-looking statements by using words such as “expect,” “looking ahead,” “anticipate,” “estimate,” “believe,” “should,” “intend,” and other similar expressions. Management wishes to caution the reader that these forward-looking statements, such as our outlook for portrait studios, net income, future cash requirements, cost savings, compliance with debt covenants, valuation allowances, reserves for charges and impairments and capital expenditures, are only predictions or expectations; actual events or results may differ materially as a result of risks facing us. Such risks include, but are not limited to: the Company’s dependence on Sears, the approval of our business practices and operations by Sears, the termination, breach or increase of the Company’s expenses by Sears or Sears Canada under our license agreements, customer demand for the Company’s products and services, manufacturing interruptions, dependence on certain suppliers, competition, dependence on key personnel, fluctuations in operating results, a significant increase in piracy of the Company’s photographs, widespread equipment failure, compliance with debt covenants, the impact of the Company’s strategic alternative process on its business, increased debt level due to the acquisition of Portrait Corporation of America, Inc (“PCA”), the ability to successfully close and integrate the planned PCA acquisition,implementation of marketing and operating strategies, and other risks as may be described in the Company’s filings with the Securities and Exchange Commission, including its Form 10-K for the year ended February 3, 2007. The Company does not undertake any obligations to update any of these forward-looking statements. CPI CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share amounts) (Un-audited) 12 Weeks Vs 12 Weeks 52 Weeks Vs 52 Weeks Apr. 28, 2007 Apr. 29, 2006 Apr. 28, 2007 Apr. 29, 2006 Net sales $ 57,761 $ 59,670 $ 291,894 $ 295,849 Cost and expenses: Cost of sales (exclusive of depreciation and amortization shown below) 4,897 5,569 27,457 31,502 Selling, general and administrative expenses 45,352 46,398 220,400 223,092 Depreciation and amortization 3,413 4,187 16,147 19,866 Other charges and impairments 29 390 879 3,048 53,691 56,544 264,883 277,508 Incomefrom operations 4,070 3,126 27,011 18,341 Interest expense 414 565 2,077 1,794 Interest income 306 58 813 579 Loss from extinguishment of debt - - - 529 Impairment (recovery) and related obligations of preferred security interest - (300 ) (587 ) (300 ) Other (expense) income, net (48 ) 39 56 115 Earnings from operations before income tax expense 3,914 2,958 26,390 17,012 Income tax expense 1,359 1,114 9,351 6,722 Net earnings $ 2,555 $ 1,844 $ 17,039 $ 10,290 Net earnings per common share - diluted $ 0.40 $ 0.29 $ 2.67 $ 1.36 Net earnings per common share - basic $ 0.40 $ 0.29 $ 2.68 $ 1.37 Weighted average number of common and common equivalent shares outstanding: Diluted 6,388 6,378 6,378 7,545 Basic 6,363 6,365 6,353 7,521 CPI CORP. CONDENSED CONSOLIDATED BALANCE SHEETS APRIL 28, 2, 2006 (In thousands) (Un-audited) April 28, April 29, 2007 2006 Assets Current assets: Cash and cash equivalents $ 30,676 $ 7,502 Other current assets 25,740 33,399 Net property and equipment 24,043 37,824 Other assets 9,274 13,495 Total assets $ 89,733 $ 92,220 Liabilities and stockholders' equity (deficit) Current liabilities $ 46,859 $ 55,803 Long-term obligations 7,825 15,789 Other liabilities 22,908 25,503 Stockholders' equity (deficit) 12,141 (4,875 ) Total liabilities and stockholders' equity (deficit) $ 89,733 $ 92,220 CPI CORP. ADDITIONAL CONSOLIDATED OPERATING INFORMATION (In thousands) (Un-audited) 12 Weeks Vs. 12 Weeks 52 Weeks Vs. 52 Weeks Apr. 28, 2007 Apr. 29, 2006 Apr. 28, 2007 Apr. 29, 2006 Capital expenditures $ 772 $ 1,045 $ 2,488 $ 15,079 EBITDA is calculated as follows: Net earnings from operations $ 2,555 $ 1,844 $ 17,039 $ 10,290 Income tax expense 1,359 1,114 9,351 6,722 Interest expense/loss from debt extinguishment 414 565 2,077 2,323 Depreciation and amortization 3,413 4,187 16,147 19,866 Other non-cash charges 3 9 36 270 EBITDA (1) & (5) $ 7,744 $ 7,719 $ 44,650 $ 39,471 Adjusted EBITDA (2) $ 7,773 $ 7,809 $ 44,942 $ 42,219 EBITDA margin (3) 13.41 % 12.94 % 15.30 % 13.34 % Adjusted EBITDA margin (4) 13.46 % 13.09 % 15.40 % 14.27 % (1) EBITDA represents net earnings from continuing operations before interest expense, income taxes, depreciation and amortization and other non-cash charges. EBITDA is included because it is one liquidity measure used by certain investors to determine a company's ability to service its indebtedness. EBITDA is unaffected by the debt and equity structure of the company. EBITDA does not represent cash flow from operations as definedby GAAP, is not necessarily indicative of cash available to fund all cash flow needs and should not be considered an alternative to net income under GAAP for purposes of evaluating the Company's results of operations. EBITDA is not necessarily comparable with similarly-titled measures for other companies. (2) Adjusted EBITDA is calculated as follows: 12 Weeks Vs. 12 Weeks 52 Weeks Vs. 52 Weeks Apr. 28, 2007 Apr. 29, 2006 Apr. 28, 2007 Apr. 29, 2006 EBITDA $ 7,744 $ 7,719 $ 44,650 $ 39,471 EBITDA adjustments: Impairment charges 7 179 7 746 Reserves for severance and related costs - 69 638 1,340 Executive retirements/repositioning 6 142 34 1,314 Contract terminations and settlements - - - (352 ) Cost associated with strategic alternative review 16 - 200 - Impairment (recovery) and related obligations of preferred security interest - (300 ) (587 ) (300 ) Adjusted EBITDA $ 7,773 $ 7,809 $ 44,942 $ 42,219 (3) EBITDA margin represents EBITDA, as defined in (1), stated as a percentage of sales. (4) Adjusted EBITDAmargin represents Adjusted EBITDA, as defined in (2), stated as a percentage of sales CPI CORP. ADDITIONAL CONSOLIDATED OPERATING INFORMATION (continued) (In thousands) (Un-audited) (5) As required by the SEC's Regulation G, a reconciliation of EBITDA, a non-GAAP liquidity measure, with the most directly comparable GAAP liquidity measure, cash flow from continuing operations follows: 12 Weeks Vs. 12 Weeks 52 Weeks Vs. 52 Weeks Apr. 28, 2007 Apr. 29, 2006 Apr. 28, 2007 Apr. 29, 2006 EBITDA $ 7,744 $ 7,719 $ 44,650 $ 39,471 Income tax expense (1,359 ) (1,114 ) (9,351 ) (6,722 ) Interest expense (414 ) (565 ) (2,077 ) (2,323 ) Adjustments for items not requiring cash: Deferred income taxes 1,033 958 9,431 4,295 Deferred revenues and related costs 323 811 (3,606 ) (4,250 ) Impairment (recovery) and related obligations of preferred security interest - (300 ) (587 ) (300 ) Other, net 728 979 2,108 3,108 Decrease (increase) in current assets 1,068 (526 ) 1,475 3,499 Increase (decrease) in current liabilities (3,990 ) (1,786 ) (4,762 ) (8,930 ) Increase (decrease) in current income taxes 439 762 (697 ) (615 ) Cash flows from operations $ 5,572 $ 6,938 $ 36,584 $ 27,233
